Citation Nr: 1314720	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury, including degenerative disc disease and degenerative joint disease of the cervical spine. 

2.  Entitlement to service connection for residuals of a back injury, including degenerative disc disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the above claims.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2009.  In June 2011, a hearing was held before the undersigned Veterans Law Judge (VLJ).  Transcripts of the testimony from both hearings are present in the claims file.

The Board initially remanded this appeal to provide the Veteran with the hearing he requested before a VLJ in March 2011.  In November 2011, the Board issued a decision which, in part, denied the claims currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's November 2011 denial of the claims for service connection for residuals of a neck and back injury in a January 2013 Order granting a December 2012 Joint Motion for Remand, and remanded the appeal to the Board for action consistent with the Joint Motion.  

The issue of entitlement to service connection for prostate cancer due to herbicide exposure has been raised by the Veteran but has not yet been adjudicated by the agency of original jurisdiction (AOJ).  See February 2013 rating decision (deferring adjudication of "entitlement to compensation for agent orange related prostate cancer").  Therefore, the Board does not have jurisdiction over that claim and it referred to the AOJ for further appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board regrets the additional delay, further development is required prior to appellate review.  Specifically, the medical opinion requested in the May 2010 VA examination report is not adequate for rating purposes. 

In the May 2010 VA examination report, the VA examiner found that it was less likely than not that the Veteran's current degenerative joint disease and disc disease of the lumbar and cervical spine were related to his claimed in-service back and neck injuries.  In the rationale for the opinion, the examiner explained that "there is no evidence in the claims folder linking the reported condition in 1965 with his current condition."  However, the Veteran has repeatedly asserted in lay statements throughout the record that he has continuously suffered from symptoms of back and neck pain since the time of injury.  Therefore, the examiner failed to consider the relevant lay evidence in the record when he found that there was no evidence in the claims folder linking the Veteran's claimed in service injury to his current back condition.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that a VA medical opinion was inadequate where the examiner failed to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disability); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  

Therefore, as the medical opinion obtained in May 2010 is inadequate for rating purposes, this appeal must be remanded for a supplemental medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Lastly, as the Veteran has alleged that relevant medical records are missing from the record, appropriate efforts should be made to obtain any outstanding VA treatment records and private treatment records that he would like VA to consider in support of his claims.  38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain any outstanding VA health care records showing treatment for a neck and/or back disorder.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Ask the Veteran (a) to submit any outstanding treatment records that he has in his possession or (b) to identify (i.e., obtain the names, addresses, and approximate dates of treatment) any private medical care providers that have provided treatment for his back and neck pain not already document in the private medical evidence of record and to furnish signed authorizations for release of these identified records.  

Make arrangements to obtain all adequately identified and authorized treatment records not currently present in the claims folder or electronic records file.  The RO should make at least two attempts to obtain these records or make a formal finding that further efforts to obtain the records would be futile.  All development efforts should be associated with the claims file.

3.  Then, request an addendum to the May 2010 VA examination report from the same examiner who conducted the May 2010 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested medical opinion.  The examiner is asked to conduct a thorough review of the relevant evidence in the claims folder, including the medical evidence and the lay statements of record.

In particular, the examiner must note that the Veteran asserts that he has continuously suffered from symptoms of neck and back pain and regularly sought medical treatment since the time of the injury he suffered in service while loading 55 pound projectiles into the starboard side 5 inch naval guns on the USS Canberra during a combat support mission for the Marine landing in Da Nang in March 1965, as a member of the Marine Detachment aboard that ship.  Note that the Veteran claims that he was refused treatment for the symptoms resulting from those injuries while in service and has not been able to obtain the complete records of his post-service treatment due to the amount of time that has passed since treatment was received.  

The examiner must also review the medical opinion submitted by the Veteran's private neurosurgeon finding that it is "quite possible that [the Veteran's] past service in the military may have contributed significantly to his current condition" because trauma or excessive lifting may have predisposed the Veteran to degeneration of the spine or accelerated the development of degeneration of the spine and the opinion submitted by the Veteran's private physician relating his current neck and back "pain" to the claimed injuries in service. 

Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease and/or degenerative disc disease of the cervical and/or lumbar spine:
 
(a) had its clinical onset during active service, or 
(b) is related to:
(i) the injury described by the Veteran or 
(ii) the wear and tear caused by the frequent heavy lifting described by the Veteran, or 
(iii) any other in-service disease, event, or injury.

The examiner is also asked to provide a complete rationale for the opinion that clearly identifies the particular facts and data considered, including (a) the Veteran's reported medical history concerning the injury in service and (b) continuous symptoms of back and neck pain since the injury in service, and a thorough explanation of the reasons the facts and data considered led to the conclusion reached that reconciles the examiner's opinion with the other medical opinions of record, including the May 2009 and June 2009 opinions provided by the Veteran's private physician and private neurosurgeon. 

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

 4.  Review the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



